Citation Nr: 1814472	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

The Board notes that the Veteran filed a timely notice of disagreement (NOD) with a September 2013 rating decision that denied increased ratings for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and entitlement to a total disability rating based upon individual unemployability.  By letter dated March 25, 2016, the RO acknowledged the Veteran's NOD and is taking appropriate action.  As such, no further action is required by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The most recent VA examination addressing the severity of the Veteran's neuropathy was apparently conducted in February 2013.  The Board finds that the February 2013 examination does not provide the information needed to adequately rate the Veteran's neuropathy of the lower extremities.  Furthermore, given that over five years have passed since the most recent VA examination and that the disability may have worsened, the Board finds these claims should be remanded to afford the Veteran another VA examination to assess the current degree of disability of his neuropathy of the lower extremities.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The record also reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  While some SSA records have been obtained, it is unclear as to whether they are complete.  These records should be obtained and added to the Veteran's electronic claims file on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2013 forward.

2.  Request from the SSA a complete copy of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.  If these records are not available, a negative reply is required.

3.  Next, schedule the Veteran for an appropriate VA examination to address the severity of his peripheral neuropathy of the lower extremities.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

